Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Sullivan on 12/30/2021.

The application has been amended as follows:	
	Please replace claim 1 with the following:
1.  A compact motion simulator made up of: 
		a seat, 
		controls for simulating controlling a vehicle, and 
		three supports, distributed as two front supports and one rear support, that 		extend from the bottom of the seat, wherein each one of the three 		supports has: 
			an upper end with a first joint, and 
			a lower end with a second joint,
	wherein the compact motion simulator comprises:
		runners, wherein each one of the runners is linked to each one of the 
		movable guides, wherein each one the movable guides is placed below 		each respective one of the runners, moving each one of the runners 		longitudinally through each respective one of the movable guides,
		fixed guides, wherein each one of the fixed guides is placed below and 		transverse to each respective one of the movable guides wherein each 		one of the movable guides moves longitudinally through each respective 		one of the fixed guides,
		first electric motors, connected to and for actuating the runners 
		second electric motors, connected to and for actuating the movable 		guides, and 
		an external controller connected to and for controlling the first and second 		electric motors based on linear movement parameters.
	
Please replace claim 2 with the following:
2.  The compact motion simulator according to claim 1, wherein the three supports
extend obliquely to the seat.
Allowable Subject Matter
Claims 1-5 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Applicant’s amendment resolves the previous  Claim Objections and the previous issues under 35 USC § 112 (b).
	In view of the foregoing, claims 1-5 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715